DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of the following species without traverse in the reply filed 04 May 2022 is acknowledged. 
Applicant was required to elect a single type of disease for treatment with the anti-CD38 antibody. Applicant elected multiple myeloma. 
Applicant was required to elect a single administration regimen for the first dose of the anti-CD38 antibody. Applicant elected an infusion rate of 25 mL/hour for a first hour, wherein the infusion rate is increased by 25 mL/hour every 30 minutes after the first hour to a maximum infusion rate of 150 mL/hour until the 250 mL volume is infused.
Applicant was required to elect a single administration regimen for the second dose of anti-CD38 antibody. Applicant elected an infusion rate of 50 mL/hour for a first 30 minutes, wherein the infusion rate is increased by 50 mL/hour for a second 30 minutes, and wherein the infusion rate is increased by 100 mL/hour every 30 minutes after the second 30 minutes to a maximum infusion rate of 200 mL/hour until the 250 mL volume is infused. 
Applicant was required to elect a single regimen for the third dose of anti-CD38 antibody. Applicant elected an infusion rate of 200 mL/hour until the 250 mL volume is infused. 
Applicant was required to elect a single regimen for the fourth dose of the anti-CD28 antibody. Applicant elected an infusion rate of 200 mL/hour until the 250 mL volume is infused.
Applicant was required to elect a single administration regimen for dosing of the anti-CD38 antibody following the fourth dose. Applicant elected an infusion rate of 200 mL/hour until the 250 mL volume is infused. 

Claims 2, 5, 7, 11, 14, 17, 18, 21, 23, 26, 48, 51-53, 60, 71-72, and 85-87 read on the elected specie. The claims are under consideration in the instant office action and have been examined to the extent to which they are readable on the elected embodiments.
The election is made final.

Information Disclosure Statement
The information disclosure statement filed 12 Feb 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The following NPL documents appear to be loaded to the file wrapper but contained only a header and footer and were otherwise blank. The references were lined through on the IDS.
Dossegger, L. et al. (July 2015) “Clinical Development Methodology For Infusion-Related Reactions with Monoclonal Antibodies” Clinical & Translational Immunology 4(7) :e39, 9 pages
Jonsson, F. et al (December 1, 2015) “A Tumor Growth Inhibition Model Based on M-Protein Levels in Subjects with Relapsed/Refractory Multiple Myeloma Following Single Agent Carfilzomib Use” CPT: Pharmacometrics & Systems Pharmacology 4(12): 711-719.

The references have been placed in the application file, considered, and referenced on the PTO-892. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The following out of compliance hyperlinks were found in the disclosure:
Page 31, [0079]: evs(dot)nci(dot)nih(dot)gov/ftp1/CTCAE/About(dot)html
Page 50, [0135]: www(dot)accessdata.fda(dot)gov/drugsatfda_docs/label/2013/204026lbl(dot)pdf
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, 7, 11, 14, 18, 23, 26, 53, 71-72, and 85-87 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0022814 A1 (Sanofi) 25 Jan 2018 (herein Sanofi) in view of Nooka., A.K., et al (2018) Managing Infusion Reactions to New Monoclonal Antibodies in Multiple Myeloma: Daratumumab and Elotuzumab Journal of Oncology Practice 14(7); 414-423 (herein Nooka). Frayer, C.D., et al (2018) Mean Body Weight, Height, Waist Circumference, and Body Mass Index Among Adults: United States, 1999–2000 Through 2015–2016 National Health Statistics Report, CDC Number 122; 1-16 is used in claims 5, 7, and 85 as an evidentiary reference.

Regarding claim 2, Sanofi teaches a method of administering an anti-CD38 antibody to a human individual in need thereof, wherein the individual has multiple myeloma (abstract, “antibody that specifically binds CD38”, “the medicament is for treating CD38+ multiple myeloma in humans”; page 30, 1., “method of treating a patient having relapsed and/or refractory multiple myeloma comprising administering to the patient an antibody that specifically binds to CD38”).
Sanofi teaches that the method comprises administering to the individual at least a first dose of the anti-CD38 antibody by intravenous infusion, wherein the anti-CD38 antibody is administered at a dose of at least 10 mg/kg (page 30, claim 1, “administering to the patient an antibody that specifically binds CD38, wherein said antibody is administered to the patient in a safe therapeutic dose of 20 mg/kg or below”; claim 9, “wherein the safe therapeutic dose of said antibody is administered intravenously”; page 11, left column, [0162], “said therapeutically effective amount of the antibody administered to the subject is a dose of 10 mg/kg, or 20 mg/kg, for example once a week or once in two weeks”). 
Sanofi also teaches that the anti-CD38 antibody is hu38SB19 (page 14, [0250], “the inventors determined for the antibody hu38SB19 the suitable dose of administration and regimen in order to obtain a well-tolerated and anti-cancer treatment that enables treating patients suffering from a CD38+ hematological malignancy”). The instant disclosure teaches that hu38SB19 is another name for isatuximab (instant specification, page 17, [0057], “…isatuximab (CAS registry number 1461640-62-9). Isatuximab, also known as hu38SB19 and SAR650984…”).
 	Sanofi teaches that “for administration to subjects, the appropriate volume of the antibody formulation is typically diluted in an infusion bag of for example 0.9% sodium chloride solution (page 12, right column, [0199]). Sanofi, however, does not teach that the infusion bag volume is 250 mL.
Nooka studied antimyeloma monoclonal antibodies elotzumab and dartumumab and infusion-related reactions related to their use. Nooka provides strategies to reduce the incidence of these adverse events (abstract). The monoclonal antibodies taught by Nooka are infused in total volumes of 250 mL, 500 mL, and 1000 mL (table 2, page 418).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a total volume of 250 mL as taught by Nooka in the intravenous infusion of isatuximab as taught by Sanofi. A skilled artesian would have been motivated to use this volume as it is a standard volume used in the clinical setting for intravenous infusion of monoclonal antibodies (Nooka, page 418, table 2).

Regarding claims 5 and 7, Sanofi and Nooka teach the method of claim 2 as discussed above. 
Sanofi further teaches an infusion rate of 0.042 mg/hr to 250 mg/hr (page 11, [0172]) with an example of a 10 mg/kg dose infused at a rate of 175 mg/hr and a 20 mg/kg dose infused at a rate of 250 mg/hr (page 11, [0174]). These infusion rates convert to approximately 52 mL/ hour and 37 mL/hour, respectively. The determination of these infusion rates is shown below.
Frayer studied trends in mean weight in adults in the United States and reports that average weights for men and women in 2016 were 89.9kg and 77.4kg , respectively (abstract; page 5, Table 1). Based on this, the average person in the US weighed approximately 83.6 kg ((89.9kg+77.4kg)/2) around the effective filing date of the claimed invention. 
Using the average weight taught by Frayer, and the dosages of 10 mg/kg and 20 mg/kg  taught by Sanofi (page 11, [0162]) an average dosage in mg for the average adult would be approximated as follows:
10 mg/kg dose:  
                
                    
                        
                            10
                             
                            m
                            g
                        
                        
                            k
                            g
                        
                    
                     
                    x
                     
                    83.6
                     
                    k
                    g
                    =
                    836
                     
                    m
                    g
                
            


20 mg/kg dose: 
                
                    
                        
                            20
                             
                            m
                            g
                        
                        
                            k
                            g
                        
                    
                     
                    x
                     
                    83.6
                     
                    k
                    g
                    =
                    1672
                     
                    m
                    g
                
            

If these dosages were dissolved in a 250mL bag for infusion as taught by Nooka (table 2, page 418), the final concentration of the 250 mL bags would be as follows:
10mg/kg dose:  
                
                    
                        
                            836
                             
                            m
                            g
                        
                        
                            250
                             
                            m
                            L
                        
                    
                    =
                    3.344
                     
                    
                        
                            m
                            g
                        
                        
                            m
                            L
                        
                    
                
            
20mg/kg dose:  
                
                    
                        
                            1672
                             
                            m
                            g
                        
                        
                            250
                             
                            m
                            L
                        
                    
                    =
                    6.688
                     
                    
                        
                            m
                            g
                        
                        
                            m
                            L
                        
                    
                
            

Using these infusion bag concentrations, the flow rates taught by Sanofi can be converted to mL/hr as follows:
10 mg/kg dose at 175 mg/hr:  
                
                    
                        
                            m
                            L
                        
                        
                            3.344
                             
                            m
                            g
                        
                    
                     
                    x
                     
                    
                        
                            175
                             
                            m
                            g
                        
                        
                            h
                            r
                        
                    
                    =
                    52.3
                     
                    
                        
                            m
                            L
                        
                        
                            h
                            r
                        
                    
                
            
20 mg/kg dose at 250 mg/hr:
                
                    
                        
                            m
                            L
                        
                        
                            6.688
                             
                            m
                            g
                        
                    
                     
                    x
                     
                    
                        
                            250
                             
                            m
                            g
                        
                        
                            h
                            r
                        
                    
                    =
                    37.4
                     
                    
                        
                            m
                            L
                        
                        
                            h
                            r
                        
                    
                
            

Based on this, Sanofi teaches infusion rates of between 37 mL/hr and 52 mL/hr. In the example provided by Sanofi, 32 patients were treated with the anti-CD38 antibody hu38SB19 as a single agent IV infusion (page 14, [0257]). In the study, dose levels of 20 mg/kg every 2 weeks and 10 mg/kg every week were evaluated and the maximum tolerated dose was not reached (page 14, [0263]). Sanofi reports that dose limiting toxicities were mitigated with pretreatment routine of methylprednisone, diphenhydramine, ranitidine, and acetaminophen (page 14, [0264)] and that the most frequently observed adverse events were fatigue, nausea, pyrexia, cough, vomiting, hypercalcemia, headache, constipation, bone pain, chills, and diarrhea (pages 14-15, [0265]). 
Nooka teaches that the FDA approval of antimyeloma agents, monoclonal antibodies elotuzumab and daratumumab, has revolutionized the long-term outcomes and prognostic expectations of patients with myeloma and that Daratumumab, a CD38 monoclonal antibody, has delivered the greatest clinical response as a single agent to date (page 414, left column, paragraph 1). Nooka further teaches that the most common adverse events seen with the monoclonal antibodies in myeloma are the infusion-related reactions, mostly grade 1 and 2, commonly seen during the first and second infusions (page 414, right column, paragraph 1). Nooka teaches that infusion-related reactions observed with elotzuzumab included fatigue, pyrexia, cough, headache, nausea, and back pain (page 416, left column, paragraph 4) and that reactions to daratumumab included fatigue, nausea, anemia, back pain, cough, upper respiratory tract infection, thrombocytopenia, and neutropenia (page 417, right column, paragraph 3). In daratumumab treated patients, infusion-related reactions were reported in 48% of patients and most infusion-related reactions (96%) occurred during the first infusion and the incidence decreased during the second (7.0%) infusions. Nooka also teaches that infusion-related reactions were safely managed with pre- and post-infusion medications which consisted of antihistamines, corticosteroids, and acetaminophen (page 417, right column, paragraph 3).
Nooka teaches that “given the higher rates of daratumumab infusion-related reactions with first infusion and lower rates with subsequent infusions, our recommendation is to infuse the first and subsequent administrations differently. For the first infusion, administer pre-infusion medications 30 to 60 minutes before each daratumumab infusion, and administer daratumumab 16 mg/kg (in 1,000 mL) starting at 50 mL/h, which can be escalated by a rate increment of 50 mL/h to a maximum of 200 mL/hr (page 419, left column, paragraph 1). Nooka goes on to provide guidance for subsequent infusions stating to “administer pre-infusion medications 30 to 60 minutes before each daratumumab infusion and administer daratumumab 16 mg/kg (in 500 mL) starting at 100 mL/h, which can then be escalated by a rate increment of 50 mL/hr to a maximum of 200 mL/hr” (page 419, left column, paragraph 1). 
Overall, Sanofi and Nooka teach infusion rates between 37 mL/hr and 200 mL/hr as well as the benefits of using a stepwise approach for increasing infusion rates in order to desensitize the patient to infusion-related reactions. While Sanofi and Nooka do not teach the exact infusion escalation regimen taught in instant claims 5 and 7, they demonstrate that the prior art was aware of infusion rates and infusion rate escalation regimens which can be implemented to reduce infusion-related reactions. The prior art was also aware that the initial infusions are most important for using step-wise infusion rates as they carry the heaviest risk of infusion related reactions and that over time patients will become desensitized to the monoclonal antibody infusions allowing for higher infusion rates with less reaction (as taught by Nooka and discussed above). Overall, the determination of infusion regimens in order to reduce infusion-related reactions is shown to be routine in the art prior to the effective filing date of the claimed invention. 
MPEP 2144.05 (II) speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used infusion-rates taught by Sanofi and Nooka and escalation regimens as taught by Nooka as a starting point for routine experimentation to optimize the best regimen for the treatment of a patient with multiple myeloma with the anti-CD38 antibody isatuximab.

Regarding claim 11, Sanofi and Nooka teach the method of claim 7 as discussed above.
Nooka further teaches the maximum infusion rate of 200 mL/hour after a gradual increase in infusion rate which is performed to desensitize the patient to infusion-related reactions with administration of monoclonal antibodies, particularly the anti-CD38 antibody, daratumumab (page 419, left column, paragraphs 1 and 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an infusion flow rate of 200 mL/hour until the 250 mL volume was infused as taught by Nooka in the method taught by Sanofi and Nooka as the infusion rate after the patient is desensitized to initial infusion reactions (Nooka, page 419, left column, paragraph 1). A skilled artesian would have been motivated to use this infusion rate in order to use a safer method for rapid infusion (Nooka, page 421, right column, paragraph 1).

Regarding claim 14, Sanofi and Nooka teach the method of claim 11 as discussed above.
Nooka further teaches the max infusion rate of 200 mL/hour after a gradual increase in infusion rate which is meant to desensitize the patient to infusion-related reactions with administration of monoclonal antibodies, particularly the anti-CD38 antibody, daratumumab (page 419, left column, paragraphs 1 and 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an infusion flow rate of 200 mL/hour until the 250 mL volume was infused as taught by Nooka in the method taught by Sanofi and Nooka as the infusion rate after the patient is desensitized to initial infusion reactions (Nooka, page 419, left column, paragraph 1). A skilled artesian would have been motivated to use this infusion rate in order to use a safer method for rapid infusion (Nooka, page 421, right column, paragraph 1).

Regarding claim 18,  Sanofi in view of Nooka teach the method of claim 14 as discussed above.
Nooka further teaches the max infusion rate of 200 mL/hour after a gradual increase in infusion rate which is meant to desensitize the patient to infusion-related reactions with administration of monoclonal antibodies, particularly the anti-CD38 antibody, daratumumab (page 419, left column, paragraphs 1 and 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an infusion flow rate of 200 mL/hour until the 250 mL volume was infused as taught by Nooka in the method taught by Sanofi and Nooka as the infusion rate after the patient is desensitized to initial infusion reactions (Nooka, page 419, left column, paragraph 1). A skilled artesian would have been motivated to use this infusion rate in order to use a safer method for rapid infusion (Nooka, page 421, right column, paragraph 1).

Regarding claim 23, Sanofi teaches a method of administering an anti-CD38 antibody to a human individual in need thereof, wherein the individual has multiple myeloma (abstract, “antibody that specifically binds CD38”, “the medicament is for treating CD38+ multiple myeloma in humans”; page 30, 1., “method of treating a patient having relapsed and/or refractory multiple myeloma comprising administering to the patient an antibody that specifically binds to CD38”).
Sanofi teaches that the method comprises administering to the individual at least 3 doses of the anti-CD38 antibody by intravenous infusion, wherein the anti-CD38 antibody is administered at a dose of at least 10 mg/kg (page 30, 1., “administering to the patient an antibody that specifically binds CD38, wherein said antibody is administered to the patient in a safe therapeutic dose of 20 mg/kg or below”; claim 9, “wherein the safe therapeutic dose of said antibody is administered intravenously”; page 11, left column, [0162], “said therapeutically effective amount of the antibody administered to the subject is a dose of 10 mg/kg, or 20 mg/kg, for example once a week or once in two weeks”; page 11, [0164], “the administration of the antibody is repeated as a new cycle directly after the previous cycle”;  [0166], “the number of cycles of the administration may be 2 to 50, in particular 2, 3, 4, 5, 6, 7, 8, 9, (10), 12, 14, 16, 18, 20, 25, 30, 35, 45, 50 cycles”). 
Sanofi also teaches that the anti-CD38 antibody is hu38SB19. The instant disclosure teaches that hu38SB19 is another name for isatuximab (instant specification, page 17, [0057], “…isatuximab (CAS registry number 1461640-62-9). Isatuximab, also known as hu38SB19 and SAR650984…”).
Sanofi teaches that “for administration to subjects, the appropriate volume of the antibody formulation is typically diluted in an infusion bag of for example 0.9% sodium chloride solution (page 12, right column, [0199]). Sanofi further teaches an infusion rate of 0.042 mg/hr to 250 mg/hr (page 11, [0172]) with an example of a 10 mg/kg dose infused at a rate 175 mg/hr and a 20 mg/kg dose infused at a rate of 250 mg/hr (page 11, [0174]). These infusion rates convert to approximately 52 mL/ hour and 37 mL/hour, respectively. The determination of these infusion rates is shown above regarding claim 2.
Sanofi, however, does not teach that the infusion bag volume is 250 mL or the dosing regimen of the first, second, and third dose as specified in instant claim 23.
Nooka studied antimyeloma monoclonal antibodies elotzumab and dartumumab and infusion-related reactions related to their use. Nooka provides strategies to reduce the incidence of these adverse events (abstract). The monoclonal antibodies taught by Nooka are infused in total volumes of 250 mL, 500 mL, and 1000 mL (table 2, page 418).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a total volume of 250 mL as taught by Nooka in the intravenous infusion of isatuximab as taught by Sanofi. A skilled artesian would have been motivated to use this volume as it is a standard volume used in the clinical setting for intravenous infusion of monoclonal antibodies.
In the example provided by Sanofi, 32 patients were treated with the anti-CD38 antibody hu38SB19 as a single agent IV infusion (page 14, [0257]). In the study, dose levels of 20 mg/kg every 2 weeks and 10 mg/kg every week were evaluated and the maximum tolerated dose was not reached (page 14, [0263]). Sanofi reports that dose limiting toxicities were mitigated with pretreatment routine of methylprednisone, diphenhydramine, ranitidine, and acetaminophen (page 14, [0264]) and that the most frequently observed adverse events were fatigue, nausea, pyrexia, cough, vomiting, hypercalcemia, headache, constipation, bone pain, chills, and diarrhea (pages 14-15, [0265]). 
Nooka teaches that the FDA approval of antimyeloma agents, monoclonal antibodies elotuzumab and daratumumab, has revolutionized the long-term outcomes and prognostic expectations of patients with myeloma and that Daratumumab, a CD38 monoclonal antibody, has delivered the greatest clinical response as a single agent to date (page 414, left column, paragraph 1). Nooka further teaches that the most common adverse events seen with the monoclonal antibodies in myeloma are the infusion-related reactions, mostly grade 1 and 2, commonly seen during the first and second infusions (page 414, right column, paragraph 1). Nooka teaches that infusion-related reactions observed with Elotzuzumab included fatigue, pyrexia, cough, headache, nausea, and back pain (page 416, left column, paragraph 4) and that reactions to daratumumab included fatigue, nausea, anemia, back pain, cough, upper respiratory tract infection, thrombocytopenia, and neutropenia (page 417, right column, paragraph 3). In daratumumab treated patients, infusion-related reactions were reported in 48% of patients and most infusion-related reactions (96%) occurred during the first infusion, and the incidence decreased during the second (7.0%) infusions. Nooka also teaches that infusion-related reactions were safely managed with pre- and post-infusion medications which consisted of antihistamines, corticosteroids, and acetaminophen (page 417, right column, paragraph 3).
Nooka teaches that “given the higher rates of daratumumab infusion-related reactions with first infusion and lower rates with subsequent infusions, our recommendation is to infuse the first and subsequent administrations differently. For the first infusion, administer pre-infusion medications 30 to 60 minutes before each daratumumab infusion, and administer daratumumab 16 mg/kg (in 1,000 mL) starting at 50 mL/h, which can be escalated by a rate increment of 50 mL/h to a maximum of 200 mL/hr (page 419, left column, paragraph 1). Nooka goes on to provide guidance for subsequent infusions stating to “administer pre-infusion medications 30 to 60 minutes before each daratumumab infusion and administer daratumumab 16 mg/kg (in 500 mL) starting at 100 mL/h, which can then be escalated by a rate increment of 50 mL/hr to a maximum of 200 mL/hr” (page 419, left column, paragraph 1). 
Overall Sanofi and Nooka teach infusion rates between 37 mL/hr and 200 mL/hr as well as the benefits of using a stepwise approach to infusion rates in order to desensitize the patient to infusion-related reactions. While Sanofi and Nooka do not teach the exact infusion escalation regimen taught in instant claim 23, they demonstrate that the prior art was aware of infusion rates and infusion rate escalation regimens which can be implemented to reduce infusion-related reactions. The prior art was also aware that the initial infusions are most important for using step-wise infusion rates as they carry the heaviest risk of infusion related reactions and that over time patients will become desensitized to the monoclonal antibody infusions allowing for higher infusion rates with less reaction (as taught by Nooka and discussed above). Overall, the determination of infusion regimens in order to reduce infusion-related reactions is shown to be routine in the art prior to the effective filing date of the claimed invention. 
MPEP 2144.05 (II) speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used infusion-rates taught by Sanofi and Nooka and escalation regimens as taught by Nooka as a starting point for routine experimentation to optimize the best regimen for the treatment of a patient with multiple myeloma using the anti-CD38 antibody isatuximab.

Regarding claim 26, Sanofi in view of Nooka teach the method of claim 23 as discussed above.
Nooka further teaches the max infusion rate of 200 mL/hour after a gradual increase in infusion rate which is performed to desensitize the patient to infusion-related reactions with administration of monoclonal antibodies, particularly the anti-CD38 antibody, daratumumab (page 419, left column, paragraphs 1 and 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an infusion flow rate of 200 mL/hour until the 250 mL volume was infused as taught by Nooka in the method taught by Sanofi and Nooka as the infusion rate after the patient is desensitized to initial infusion reactions (Nooka, page 419, left column, paragraph 1). A skilled artesian would have been motivated to use this infusion rate in order to use a safer method for rapid infusion (Nooka, page 421, right column, paragraph 1).

Regarding claim 53, Sanofi and Nooka teach the method of claim 7 as discussed above.
In the example provided by Sanofi, 32 patients were treated with the anti-CD38 antibody hu38SB19 as a single agent IV infusion (page 14, [0257]). In the study, dose levels of 20 mg/kg every 2 weeks and 10 mg/kg every week were evaluated and the maximum tolerated dose was not reached (page 14, [0263]). Sanofi reports that dose limiting toxicities were mitigated with pretreatment routine of methylprednisone, diphenhydramine, ranitidine, and acetaminophen (page 14, [0264)] and that the most frequently observed adverse events were fatigue, nausea, pyrexia, cough, vomiting, hypercalcemia, headache, constipation, bone pain, chills, and diarrhea (pages 14-15, [0265]). Sanofi, however, does not speak to the rate of infusion reactions between dosages.
Nooka teaches that the FDA approval of antimyeloma agents, monoclonal antibodies elotuzumab and daratumumab, has revolutionized the long-term outcomes and prognostic expectations of patients with myeloma and that Daratumumab, a CD38 monoclonal antibody, has delivered the greatest clinical response as a single agent to date (page 414, left column, paragraph 1). Nooka further teaches that the most common adverse events seen with the monoclonal antibodies in myeloma are the infusion-related reactions, mostly grade 1 and 2, commonly seen during the first and second infusions (page 414, right column, paragraph 1). Nooka teaches that infusion-related reactions observed with elotzuzumab included fatigue, pyrexia, cough, headache, nausea, and back pain (page 416, left column, paragraph 4) and that reactions to daratumumab included fatigue, nausea, anemia, back pain, cough, upper respiratory tract infection, thrombocytopenia, and neutropenia (page 417, right column, paragraph 3). In daratumumab treated patients, infusion-related reactions were reported in 48% of patients and most infusion-related reactions (96%) occurred during the first infusion, and the incidence decreased during the second (7.0%) infusions. Nooka also teaches that infusion-related reactions were safely managed with pre- and post-infusion medications which consisted of antihistamines, corticosteroids, and acetaminophen (page 417, right column, paragraph 3).
Nooka teaches that “given the higher rates of daratumumab infusion-related reactions with first infusion and lower rates with subsequent infusions, our recommendation is to infuse the first and subsequent administrations differently. For the first infusion, administer pre-infusion medications 30 to 60 minutes before each daratumumab infusion, and administer daratumumab 16 mg/kg (in 1,000 mL) starting at 50 mL/h, which can be escalated by a rate increment of 50 mL/h to a maximum of 200 mL/hr (page 419, left column, paragraph 1). Nooka goes on to provide guidance for subsequent infusions stating to “administer pre-infusion medications 30 to 60 minutes before each daratumumab infusion and administer daratumumab 16 mg/kg (in 500 mL) starting at 100 mL/h, which can then be escalated by a rate increment of 50 mL/hr to a maximum of 200 mL/hr”.
The infusion-rate incremental steps taught by Nooka are designed to reduce the infusion reactions (IR) from the intravenous infusion of a monoclonal anti-CD38 antibody and to build a tolerance to the infusion in the patient as the treatment progresses. Nooka teaches significant reductions in IR from the first to the second infusion of the anti-CD38 antibody, from 96% to 7.0% (page 417, right column, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the IR from the second dose of the anti-CD38 antibody would be reduced compared to the IR from the intravenous infusion of the first dose of the anti-CD38 antibody based on the teachings of Nooka. 
It is noted that these outcomes are considered to be inherent to the method taught by Sanofi and Nooka. MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

Regarding claim 71, Sanofi and Nooka teach the method of claim 2 as discussed above.
Nooka further teaches that the individual has a respiratory related disorder (page 419, right column, paragraph 2). 
 
Regarding claim 72, Sanofi and Nooka teach the method of claim 71 as discussed above.
Nooka further teaches that the respiratory disorder is chronic obstructive pulmonary disorder (COPD) or asthma (page 420, left column, paragraph 1). 

Regarding claim 85, Sanofi teaches an intravenous bag of the anti-CD38 antibody, hu38SB19 (page 14, [0250], “the inventors determined for the antibody hu38SB19 the suitable dose of administration and regimen in order to obtain a well-tolerated and anti-cancer treatment that enables treating patients suffering from a CD38+ hematological malignancy”; page 11, [0168], “the antibody of the disclosure is administered intravenously”; page 12, [0199], “the appropriate volume of the antibody formulation is typically diluted in an infusion bag of for example 0.9% sodium chloride solution”). 
The instant disclosure teaches that hu38SB19 is another name for isatuximab (instant specification, page 17, [0057], “…isatuximab (CAS registry number 1461640-62-9). Isatuximab, also known as hu38SB19 and SAR650984…”).
	Sanofi further teaches dosages of isatuximab from 0.0001 mg/kg to 20 mg/kg (page 10, [0159]) which translates to approximately 0.00836 mg to 1672 mg of the anti-CD38 antibody. The determination of these dosages in mg are shown below: 
Frayer studied trends in mean weight in adults in the United States and reports that average weights for men and women in 2016 were 89.9kg and 77.4kg , respectively (abstract; page 5, Table 1). Based on this, the average person in the US weighed approximately 83.6 kg ((89.9kg+77.4kg)/2). 
Using the average weight taught by Frayer, and the dosages of 0.0001 mg/kg to 20 mg/kg  taught by Sanofi (page 10, [0159]) an average dosage in mg for the average adult would be approximated as follows:
0.0001 mg/kg dose:  
                
                    
                        
                            0.0001
                             
                            m
                            g
                        
                        
                            k
                            g
                        
                    
                     
                    x
                     
                    83.6
                     
                    k
                    g
                    =
                    0.00836
                     
                    m
                    g
                
            
20 mg/kg dose: 
                
                    
                        
                            20
                             
                            m
                            g
                        
                        
                            k
                            g
                        
                    
                     
                    x
                     
                    83.6
                     
                    k
                    g
                    =
                    1672
                     
                    m
                    g
                
            
	
	Based on this Sanofi teaches that the intravenous bags would contain between 0.00836 mg and 1672 mg of isatuximab. Sanofi, however, does not disclose that the volume of the intravenous bag is 250 mL. 
Nooka studied antimyeloma monoclonal antibodies elotzumab and dartumumab and infusion-related reactions related to their use. Nooka provides strategies to reduce the incidence of these adverse events (abstract). The monoclonal antibodies taught by Nooka are infused in total volumes of 250 mL, 500 mL, and 1000 mL (table 2, page 418).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a total volume of 250 mL as taught by Nooka in the intravenous bag of isatuximab taught by Sanofi. A skilled artesian would have been motivated to use this volume as it is a standard volume used in the clinical setting for intravenous infusion of monoclonal antibodies.

Regarding claim 86, Sanofi and Nooka teach the method of claim 11 as discussed above.
In the example provided by Sanofi, 32 patients were treated with the anti-CD38 antibody hu38SB19 as a single agent IV infusion (page 14, [0257]). In the study, dose levels of 20 mg/kg every 2 weeks and 10 mg/kg every week were evaluated and the maximum tolerated dose was not reached (page 14, [0263]). Sanofi reports that dose limiting toxicities were mitigated with pretreatment routine of methylprednisone, diphenhydramine, ranitidine, and acetaminophen (page 14, [0264)] and that the most frequently observed adverse events were fatigue, nausea, pyrexia, cough, vomiting, hypercalcemia, headache, constipation, bone pain, chills, and diarrhea (pages 14-15, [0265]). 
Nooka teaches that the FDA approval of antimyeloma agents, monoclonal antibodies elotuzumab and daratumumab, has revolutionized the long-term outcomes and prognostic expectations of patients with myeloma and that Daratumumab, a CD38 monoclonal antibody, has delivered the greatest clinical response as a single agent to date (page 414, left column, paragraph 1). Nooka further teaches that the most common adverse events seen with the monoclonal antibodies in myeloma are the infusion-related reactions, mostly grade 1 and 2, commonly seen during the first and second infusions (page 414, right column, paragraph 1). Nooka teaches that infusion-related reactions observed with Elotzuzumab included fatigue, pyrexia, cough, headache, nausea, and back pain (page 416, left column, paragraph 4) and that reactions to daratumumab included fatigue, nausea, anemia, back pain, cough, upper respiratory tract infection, thrombocytopenia, and neutropenia (page 417, right column, paragraph 3). In daratumumab treated patients, infusion-related reactions were reported in 48% of patients and most infusion-related reactions (96%) occurred during the first infusion, and the incidence decreased during the second (7.0%) infusions. Nooka also teaches that infusion-related reactions were safely managed with pre- and post-infusion medications which consisted of antihistamines, corticosteroids, and acetaminophen (page 417, right column, paragraph 3).
Nooka teaches that “given the higher rates of daratumumab infusion-related reactions with first infusion and lower rates with subsequent infusions, our recommendation is to infuse the first and subsequent administrations differently. For the first infusion, administer pre-infusion medications 30 to 60 minutes before each daratumumab infusion, and administer daratumumab 16 mg/kg (in 1,000 mL) starting at 50 mL/h, which can be escalated by a rate increment of 50 mL/h to a maximum of 200 mL/hr (page 419, left column, paragraph 1). Nooka goes on to provide guidance for subsequent infusions stating to “administer pre-infusion medications 30 to 60 minutes before each daratumumab infusion and administer daratumumab 16 mg/kg (in 500 mL) starting at 100 mL/h, which can then be escalated by a rate increment of 50 mL/hr to a maximum of 200 mL/hr”.
The infusion-rate incremental steps taught by Nooka are designed to reduce the infusion reactions (IR) from the intravenous infusion of a monoclonal anti-CD38 antibody and to build a tolerance to the infusion in the patient as the treatment progresses. Nooka teaches significant reductions in IR from the first to the second infusion of the anti-CD38 antibody, from 96% to 7.0% (page 417, right column, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the IR from the third dose of the anti-CD38 antibody would be reduced compared to the IR from the intravenous infusion of the first dose of the anti-CD38 antibody based on the teachings of Nooka. 
It is noted that these outcomes are considered to be inherent to the method taught by Sanofi and Nooka. MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
	

Regarding claim 87, Sanofi and Nooka teach the method of claim 14 as discussed above.
In the example provided by Sanofi, 32 patients were treated with the anti-CD38 antibody hu38SB19 as a single agent IV infusion (page 14, [0257]). In the study, dose levels of 20 mg/kg every 2 weeks and 10 mg/kg every week were evaluated and the maximum tolerated dose was not reached (page 14, [0263]). Sanofi reports that dose limiting toxicities were mitigated with pretreatment routine of methylprednisone, diphenhydramine, ranitidine, and acetaminophen (page 14, [0264)] and that the most frequently observed adverse events were fatigue, nausea, pyrexia, cough, vomiting, hypercalcemia, headache, constipation, bone pain, chills, and diarrhea (pages 14-15, [0265]). 
Nooka teaches that the FDA approval of antimyeloma agents, monoclonal antibodies elotuzumab and daratumumab, has revolutionized the long-term outcomes and prognostic expectations of patients with myeloma and that Daratumumab, a CD38 monoclonal antibody, has delivered the greatest clinical response as a single agent to date (page 414, left column, paragraph 1). Nooka further teaches that the most common adverse events seen with the monoclonal antibodies in myeloma are the infusion-related reactions, mostly grade 1 and 2, commonly seen during the first and second infusions (page 414, right column, paragraph 1). Nooka teaches that infusion-related reactions observed with Elotzuzumab included fatigue, pyrexia, cough, headache, nausea, and back pain (page 416, left column, paragraph 4) and that reactions to daratumumab included fatigue, nausea, anemia, back pain, cough, upper respiratory tract infection, thrombocytopenia, and neutropenia (page 417, right column, paragraph 3). In daratumumab treated patients, infusion-related reactions were reported in 48% of patients and most infusion-related reactions (96%) occurred during the first infusion, and the incidence decreased during the second (7.0%) infusions. Nooka also teaches that infusion-related reactions were safely managed with pre- and postinfusion medications which consisted of antihistamines, corticosteroids, and acetaminophen (page 417, right column, paragraph 3).
Nooka teaches that “given the higher rates of daratumumab infusion-related reactions with first infusion and lower rates with subsequent infusions, our recommendation is to infuse the first and subsequent administrations differently. For the first infusion, administer pre-infusion medications 30 to 60 minutes before each daratumumab infusion, and administer daratumumab 16 mg/kg (in 1,000 mL) starting at 50 mL/h, which can be escalated by a rate increment of 50 mL/h to a maximum of 200 mL/hr (page 419, left column, paragraph 1). Nooka goes on to provide guidance for subsequent infusions stating to “administer pre-infusion medications 30 to 60 minutes before each daratumumab infusion and administer daratumumab 16 mg/kg (in 500 mL) starting at 100 mL/h, which can then be escalated by a rate increment of 50 mL/hr to a maximum of 200 mL/hr”.
The infusion-rate incremental steps taught by Nooka are designed to reduce the infusion reactions (IR) from the intravenous infusion of a monoclonal anti-CD38 antibody and to build a tolerance to the infusion in the patient as the treatment progresses. Nooka teaches significant reductions in IR from the first to the second infusion of the anti-CD38 antibody, from 96% to 7.0% (page 417, right column, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the IR from the fourth dose of the anti-CD38 antibody would be reduced compared to the IR from the intravenous infusion of the first dose of the anti-CD38 antibody based on the teachings of Nooka. 
It is noted that these outcomes are considered to be inherent to the method taught by Sanofi and Nooka. MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

Claims 17, 21, 48, and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0022814 A1 (Sanofi) 25 Jan 2018 (herein Sanofi) in view of Nooka., A.K., et al (2018) Managing Infusion Reactions to New Monoclonal Antibodies in Multiple Myeloma: Daratumumab and Elotuzumab Journal of Oncology Practice 14(7); 414-423 (herein Nooka) as applied to claims 2, 14, and 18 above, and further in view of Richardson, P.G., et al (2017) Isatuximab plus pomalidomide/dexamethasone versus pomalidomide/dexamethasone in relapsed/refractory multiple myeloma: ICARIA Phase III study design Future Oncology 14(11); 1035-1047.

Regarding claim 17, Sanofi and Nooka teach the method of claim 14 as discussed above.
 	Sanofi teaches dosages given once a week or once in two weeks (page 11, [0162]). Sanofi and Nooka, however, do not teach that the antibody is administered in a first 28 day cycle on days 1, 8, 16, and 22.
Richards teaches that “treatment for relapsed/refractory multiple myeloma (RRMM) remains an unmet need. Isatuximab, an anti-CD38 monoclonal antibody has shown efficacy and tolerability as a monotherapy and combination therapy in Phase I/II studies in RRM” (abstract). Richards describes the design of a phase III study which will evaluate isatuximab (ISA) in combination with pomalidomide (Pom) and low-dose dexamethasone (dex) (Pom/dex) versus Pom/dex alone in RRM (abstract). Richards teaches that the first-in-human, Phase I/II study of ISA as a single agent demonstrated clinical activity in a heavily pretreated RRMM population and that ISA was generally well tolerated with infusion-associated reactions (IARs) as the most common adverse event (AE). Richards teaches that IARs were grade 1 or 2 and tended to occur during the first infusion (page 1037, paragraph 1). Richards also teaches doses of  ≥ 10 mg/kg (page 1037, paragraph 2). 
Richards teaches that the treatment will be given in 28-day cycles, with administration of 10 mg/kg of ISA on days 1, 8, 15, and 22 at cycle 1 (page 1040, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the anti-CD38 antibody in a first 28-day cycle with administration on days 1, 8, 15, and 22, as taught by Richards in the method taught by Sanofi and Nooka. A skilled artesian would have been motivated to adopt this dosing cycle as it has been suggested to be an effective dosing regimen for the anti-CD38 antibody isatuximab in clinical trials (Richards, page 1040, paragraph 3).

Regarding claim 21, Sanofi and Nooka teach the method of claim 18 as discussed above. 
Sanofi teaches dosages given once a week or once in two weeks (page 11, [0162]). Sanofi and Nooka, however, do not teach that the antibody is administered in one or more subsequent 28-day cycles following the first 28-day cycle wherein each of the one or more subsequent doses of the anti-CD38 antibody are administered on days 1 and 15. 
Richards teaches that “treatment for relapsed/refractory multiple myeloma (RRMM) remains an unmet need. Isatuximab, an anti-CD38 monoclonal antibody has shown efficacy and tolerability as a monotherapy and combination therapy in Phase I/II studies in RRM” (abstract). Richards describes the design of a phase III study which will evaluate isatuximab in combination with pomalidomide (Pom) and low-dose dexamethasone (dex) (Pom/dex) versus Pom/dex alone in RRM (abstract). Richards teaches that the first-in-human, Phase I/II study of ISA as a single agent demonstrated clinical activity in a heavily pretreated RRMM population and that ISA was generally well tolerated with infusion-associated reactions (IARs) as the most common adverse event (AE). Richards teaches that IARs were grade 1 or 2and tended to occur during the first infusion (page 1037, paragraph 1). Richards also teaches doses of  ≥ 10 mg/kg (page 1037, paragraph 2). 
Richards teaches that the treatment will be given in 28-day cycles, with administration of 10 mg/kg of ISA on days 1, 8, 15, and 22 at cycle 1 and days 1 and 15 for subsequent cycles (page 1040, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the anti-CD38 antibody on days 1 and 15 of each of the one or more subsequent 28-day cycles following the first 28-day cycle, as taught by Richards in the method taught by Sanofi and Nooka. A skilled artesian would have been motivated to adopt this dosing cycle as it has been suggested to be an effective dosing regimen for the anti-CD38 antibody isatuximab in clinical trials (Richards, page 1040, paragraph 3).

Regarding claim 48, Sanofi teaches a method of safely administering an anti-CD38 antibody to a human individual in need thereof, wherein the individual has multiple myeloma (abstract, “antibody that specifically binds CD38”, “the medicament is for treating CD38+ multiple myeloma in humans”; page 30, claim 1, “method of treating a patient having relapsed and/or refractory multiple myeloma comprising administering to the patient an antibody that specifically binds to CD38”; page 14, [250], “the inventors determined for the antibody hu38SB19 the suitale dose of administration and regimen in order to obtain a well-tolerated anti-cancer treatment that enables treating patients suffering from a CD38+ hematological malignancy, in particular, from multiple Myeloma, more particularly from relapsed and/or refractory multiple Myeloma”).
Sanofi teaches that the method comprises administering to the individual at least a first dose of the anti-CD38 antibody by intravenous infusion, wherein the anti-CD38 antibody is administered at a dose of at least 10 mg/kg (page 30, claim 1, “administering to the patient an antibody that specifically binds CD38, wherein said antibody is administered to the patient in a safe therapeutic dose of 20 mg/kg or below”; claim 9, “wherein the safe therapeutic dose of said antibody is administered intravenously”; page 11, left column, [0162], “said therapeutically effective amount of the antibody administered to the subject is a dose of 10 mg/kg, or 20 mg/kg, for example once a week or once in two weeks”). Sanofi also teaches that the anti-CD38 antibody is hu38SB19 (page 14, [0250], “the inventors determined for the antibody hu38SB19 the suitable dose of administration and regimen in order to obtain a well-tolerated and anti-cancer treatment that enables treating patients suffering from a CD38+ hematological malignancy”).
Sanofi teaches that the anti-CD38 antibody is hu38SB19 (page 14, [0250], “the antibody hu38SB19”). The instant disclosure teaches that hu38SB19 is another name for isatuximab (page 17, [0057], “…isatuximab (CAS registry number 1461640-62-9). Isatuximab, also known as hu38SB19 and SAR650984…”).
 	Sanofi teaches that “for administration to subjects, the appropriate volume of the antibody formulation is typically diluted in an infusion bag of for example 0.9% sodium chloride solution (page 12, right column, [0199]). Sanofi, however, does not teach that the infusion bag volume is 250 mL or that the first dose is infused over a duration of about 1.5 and about 6.5 hours.
Nooka studied antimyeloma monoclonal antibodies elotzumab and dartumumab and infusion-related reactions related to their use. Nooka provides strategies to reduce the incidence of these adverse events (abstract). The monoclonal antibodies taught by Nooka are infused in total volumes of 250 mL, 500 mL, and 1000 mL (table 2, page 418).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a total volume of 250 mL as taught by Nooka in the intravenous infusion of isatuximab as taught by Sanofi. A skilled artesian would have been motivated to use this volume as it is a standard volume used in the clinical setting for intravenous infusion of monoclonal antibodies.
Nooka teaches the infusion rates of monoclonal antibodies ranging from 30 mL/hr (0.5 mL/min) to 200 mL/hr (page 418, Table 2). If the antibody was prepared in an infusion bag of 250 mL and administered constantly at these rates, the resulting infusion time would be 1.25–8.33 hours. Nooka further teaches that after the first dose, faster infusion times can be used as the patient becomes more tolerant to the antibody infusion (page 419, left column, paragraph 1).
Richards teaches that “treatment for relapsed/refractory multiple myeloma (RRMM) remains an unmet need. Isatuximab, an anti-CD38 monoclonal antibody has shown efficacy and tolerability as a monotherapy and combination therapy in Phase I/II studies in RRM” (abstract). Richards describes the design of a phase III study which will evaluate isatuximab in combination with pomalidomide (Pom) and low-dose dexamethasone (dex) (Pom/dex) versus Pom/dex alone in RRM (abstract). Richards teaches that the first-in-human, Phase I/II study of ISA as a single agent demonstrated clinical activity in a heavily pretreated RRMM population and thatISA was generally well tolerated with infusion-associated reactions (IARs) as the most common adverse event (AE). Richards teaches that IARs were grade 1 or 2 and tended to occur during the first infusion (page 1037, paragraph 1). Richards also teaches doses of  ≥ 10 mg/kg (page 1037, paragraph 2). 
Richards further teaches that the median infusion duration was 3.9 hours for the first infusion at 10 mg/kg (page 1038, paragraph 2). 
Based on the teachings of Nooka and Richards, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the first infusion last for approximately 3.9 hours as taught by Richards to as long as 8 hours as corresponds to the slowest infusion rate taught by Nooka. A skilled artesian would be motivated to use this infusion duration in order to reduce the likelihood of infusion related reactions in the initial infusion of the antibody (Nooka, page 419, left column, paragraph 1). 

Regarding claim 51, Sanofi, Nooka, and Richardson teach the method of claim 48 as discussed above. 
Richardson further teaches that the subsequent infusions (after the first) were given with a median duration of 2.8 h of infusion at 10 mg/kg. 

Regarding claim 52, Sanofi, Nooka, and Richardson teach the method of claim 51 as discussed above. 
Nooka teaches the max infusion rate of 200 mL/hour after a gradual increase in infusion which is meant to desensitize the patient to infusion-related reactions with administration of monoclonal antibodies, particularly the anti-CD38 antibody, daratumumab (page 419, left column, paragraphs 1 and 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used this infusion rate in the method taught by Sanofi, Nooka, and Richardson once the patient had been desensitized to the initial infusion reactions. A skilled artesian would have been motivated to use this infusion rate in order to use a safer method for rapid infusion (Nooka, page 419, left column, paragraph 1). At a rate of 200 mL/hour, the infusion of 250 mL of anti-CD38 antibody would take approximately 1.25 hours.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson, P.G., et al (2017) Isatuximab plus pomalidomide/dexamethasone versus pomalidomide/dexamethasone in relapsed/refractory multiple myeloma: ICARIA Phase III study design Future Oncology 14(11); 1035-1047 in view of Nooka, A.K., et al (2018) Managing Infusion Reactions to New Monoclonal Antibodies in Multiple Myeloma: Daratumumab and Elotuzumab Journal of Oncology Practice 14(7); 414-423 (herein Nooka).
Richardson teaches a method of treating a human individual having multiple myeloma (abstract, “treatment for relapsed/refractory multiple myeloma (RRMM) remains an unmet need. Isatuximab, an anti-CD38 monoclonal antibody has shown efficacy and tolerability as a monotherapy and combination therapy in Phase I/II studies in RRMM”). 
Richardson further teaches that the method comprises administering to the individual an anti-CD38 antibody, pomalidomide, and dexamethasone (page 1036, paragraph 6, “In addition to demonstrating the single-agent anti-MM activity of ISA, preclinical studies have shown that ISA cell killing activity is significantly enhanced when combined with Len/dex or Pom/dex, with the greatest increase in anti-MM activity observed when ISA was combined with Pom/dex”).
Richardson further teaches that the anti-CD38 antibody is isatuximab and that it is administered in 28-day cycles (page 1036, paragraph 5, “Isatuximab (ISA) is an IgG1 k mAb that binds selectively to a unique epitope on CD38 and targets tumor cells through a combination of mechanisms”; page 1040, paragraph 3, “treatment is to be given in 28-day cycles”); wherein the anti-CD38 antibody is administered on Days 1, 8, 15, and 22 of a first 28-day cycle (page 1040, paragraph 3, “ISA 10 mg/kg on days 1, 8, 15, and 22 at cycle 1”); and wherein the anti-CD38 antibody is administered on Days 1 and 15 of every 28-day cycle following the first 28-day cycle (page 1040, paragraph 3, “and days 1 and 15 for subsequent cycles”). 
	Richardson further teaches that the anti-CD38 antibody is administered at a dose of 10 mg/kg or 20 mg/kg (page 1038, paragraph 1, “ISA has more recently been assessed in combination with Pom/dex, in a Phase Ib dose-escalation study (NCT02283775). Heavily pretreated patients (median four prior lines) received ISA at doses of 5, 10, and 20 mg/kg, in combination with Pom/dex”). 
	Richardson, however, does not disclose that the infusion volume was 250 mL. 
	Nooka studied antimyeloma monoclonal antibodies elotzumab and dartumumab and infusion-related reactions related to their use. Nooka provides strategies to reduce the incidence of these adverse events (abstract). The monoclonal antibodies taught by Nooka are infused in total volumes of 250 mL, 500 mL, and 1000 mL (table 2, page 418).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a total volume of 250 mL as taught by Nooka in the infusion of isatuximab as taught by Richardson. A skilled artesian would have been motivated to use this volume as it is a standard volume used in the clinical setting for intravenous infusion of monoclonal antibodies

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:
Richardson, P.G., et al (2017) Updated Results from a Phase 1b Study of Isatuximab Plus Pomalidomide (Pom) and Dexamethanose (dex) in Relapsed/Refractory Multiple Myeloma (RRMM); 653. Myeloma: Therapy, Excluding Transplantation: Poster 1 Blood 130(Suppl_1):1887; pages 1-3. 
Richardson teaches the use of Isatuximab (ISA), an anti-CD38 monoclonal antibody with multiple modes of action for killing tumor cells through immune cell engagement and direct tumor targeting, and its use in the treatment of relapsed/refractory multiple myeloma (RRMM) (page 1, “background”). Richardson teaches the use of ISA in combination with Pomalidomide (Pom) and Dexamethasone (dex) (title). Richardson further teaches 28-day cycles and dosages of 5, 10, and 20 mg/kg (page 1, “Methods”). Richardson reports infusion related reactions and adverse events such as fatigue, dyspnea, constipation, diarrhea, and upper respiratory tract infection (page 2, “results”). 

Hong, DI., et al (2012) Allergy to monoclonal antibodies: cutting-edge desensitization methods for cutting-edge therapies Expert Review of Clinical Immunology 8(1); 43-45.
Hong teaches that “Monoclonal antibodies are important therapeutic tools, but their usefulness is limited in patients who experience acute infusion reactions, most of which are consistent with type I hypersensitivity reactions including anaphylaxis” and that an option other than stopping treatment includes “rapid desensitization, a procedure which the offending agent is re-administered in a step-wise, highly controlled fashion”. Hong teaches that “while the risk of reactions is not completely eliminated, desensitization has proven to be a highly effective re-administration strategy for most patients who would not be able to tolerate their monoclonal antibody therapy owing to drug-induced anaphylaxis” (abstract). Hong teaches that hypersensitivity reactions, including most acute infusion reactions, can be circumvented by desensitization in which a patient is temporarily “tolerized” to a medication that previously induced a hypersensitivity reaction and that the first desensitization protocols to penicillin were conceived in the 1940s (page 44, left column, paragraph 2). Hong further teaches that desensitization to mAbs all start by giving the patient an extremely small dose, often 102 – 103 fold lower than the full dose, and gradually increasing the rate of infusion in a step-wise fashion over fixed time intervals until the patient is “tolerized” to the offending agent (page 44, right column, paragraph 2).  

Martin. T., et al (2015) 509 A Dose Finding Phase II Trial of Isatuximab (SAR650984, Anti-CD38 mAb) As a Single Agent in Relapsed/Refractory Multiple Myeloma ASH 57th Annual Meeting & Exposition December 5-8 2018, Oral Presentation Abstract, Session 853; 2 pages.
Martin teaches the use of Isatuximab (SAR650984, Anti-CD38 mAb) as a single agent in relapsed/refractory multiple myeloma (title). Martin teaches dosages of ≥ 10 mg/kg given by IV every other week or 10 mg/kg given weekly (page 1, “background”). Martin teaches that IARs (infusion-associated reactions) were the most common drug related adverse effect occurring in half of the patients with grade 3/4 IARs in <5% of the patients (page 2, paragraph 1). Martin further teaches that IARs are common in cycle 1, but typically do not recur (page 2, paragraph 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                         
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647